CLARKSON and SCHENCK, JJ., dissent in part.
SEAWELL, J., dissents.
Civil actions to recover damages (1) for an alleged wrongful death, and (2) for alleged negligent injuries, consolidated and tried together, without objection, as the two actions arise out of the same wreck. Hewittv. Urich, 210 N.C. 835, 187 S.E. 759.
1. The Action for Wrongful Death (Gold case). This is the same case that was here on plaintiff's appeal from a judgment of nonsuit, reported in216 N.C. 511, 5 S.E.2d 548, where the facts are fully set out. The nonsuit was reversed and the cause remanded for further hearing. Reference to the previous report of the case will suffice for statement of the principal facts, as they are substantially the same on the present record.
2. The Action for Personal Injuries (Walker case). I. D. Walker was the driver of the truck and sustained serious and permanent injuries *Page 206 
when it ran into, or "sideswiped," the bridge abutment three miles south of Whitakers on paved Highway No. 301 on the night of 19 May, 1938.
The two actions having been consolidated were tried upon the same evidence and the same state of facts. Reference to previous report of theGold case will disclose the entire factual situation.
The trial was started on Thursday of the first week of the April Term. Both defendants participated in the selection of the jury and in the cross-examination of the first three witnesses offered by the plaintiffs — the third witness being I. D. Walker, plaintiff in the second suit. When the examination of Walker had been completed, counsel for defendant, Ames  Webb, Inc., in the absence of the jury, asked that a mistrial be ordered on the ground that defendant, Kiker  Yount, had evidently reached an understanding with the plaintiffs which was "perfectly apparent" as to the character of their defense "amounts to an invitation to the jury to return a verdict against them."
Upon inquiry, it was disclosed that Kiker  Yount had agreed to pay the plaintiffs $3,500, in full discharge and protection against further liability, which the plaintiffs had agreed to accept "either before or during the trial . . . or after a final settlement with Ames  Webb," upon mutually satisfactory terms, "and that Kiker  Yount (would) participate in the trial for the purpose of resisting any effort of Ames  Webb to place the sole responsibility upon Kiker  Yount."
It further appeared that, before the trial, counsel for Kiker  Yount had notified counsel for Ames  Webb, Inc., they would henceforth "deal in these cases at arms length," because of the latter's avowed purpose to try to place sole responsibility for the wreck upon Kiker  Yount.
Without undertaking to determine the character of the agreement between Kiker  Yount and the plaintiffs — whether release, indemnity, covenant not to sue, or what-not — as there was no request so to determine or plea requiring it, and after a full investigation, the court announced that it "would decline to allow Kiker  Yount to participate further in the trial."
After some debate as to how the actions should be terminated as against Kiker  Yount — whether by voluntary nonsuit or otherwise — the court ordered "that the action be dismissed as to the defendant, Kiker 
Yount."
The motion of Ames  Webb, Inc., for a mistrial was thereupon denied. Exception.
Thereafter, in the presence of the jury, apparently on Saturday, Norman Gold was examined as an adverse witness by counsel for Ames  Webb Inc., in respect of the "contemplated settlement" or understanding between the plaintiff and Kiker  Yount. *Page 207 
Later, apparently on Monday of the following week, the plaintiffs, over objection of defendant, were allowed to offer in evidence the substance of their agreement with Kiker  Yount. Exception. In the charge, the court instructed the jury that the "compromise" with Kiker  Yount should have no bearing upon the liability of Ames  Webb, Inc., and could only be considered and allowed as a credit upon any damages awarded, in the event they should reach these issues in the two cases.
The plaintiffs recovered in both cases, the damages in the wrongful death action being fixed at $10,000, and in the personal injury action at $8,000.
From judgments on the verdicts, the defendant, Ames  Webb, Inc., appeals, assigning errors.
(after stating the facts as above): Two serious questions are posed by the record:
First. Was it error to refuse the defendant's motion for a mistrial? The answer to this question is not altogether free from difficulty, albeit the reasons assigned by the defendant for its request were perhaps untenable. Was not the real reason for ordering a dismissal of the action as against Kiker  Yount the probable harm that might otherwise come to Ames  Webb, Inc.? And if it were hurtful for them to remain in the case, notwithstanding their agreement to do so, had not the harm already been done? S. v. Rogers, 173 N.C. 755, 91 S.E. 854, L.R.A., 1917 E, 1857. It may be conceded the record is such as to leave the matter in doubt. This alone would seem to defeat the assignment of error on appeal, as the party alleging error has the laboring oar and must overcome the presumption against him. Cole v. R. R., 211 N.C. 591, 191 S.E. 353. But in addition, it appears that the defendant elected to place the circumstances before the jury and was allowed to take credit for the amount Kiker  Yount had agreed to pay the plaintiffs. The jury was instructed to disregard the "compromise" agreement in determining the liability of Ames  Webb, Inc., and to consider it only for purposes of credit in case they came to the award of damages. Did not this cure any previous objection or render it harmless? Hyatt v. McCoy, 194 N.C. 760, 140 S.E. 807. The record also reveals that the motion was addressed primarily to the court's discretion, and for reasons regarded by the court as inconclusive. Discretionary rulings of the trial court are not ordinarily considered on appeal, unless accompanied by some imputed error of law or legal inference. Cole v. R. R.,supra; S. v. Lea, 203 N.C. 316, 166 S.E. 292. *Page 208 
The trial court was confronted with an unusual situation. We cannot say there was error in the way it was handled or that prejudice necessarily resulted therefrom. The "compromise" was not with the defendant and the plaintiff but with the plaintiff and a third party. The defendant's liability alone was at issue upon the trial. How could the defendant complain even if Kiker  Yount had admitted their liability on the hearing? This would not have established any liability against Ames  Webb, Inc. The defendants were dealing with each other "at arm's length." The suggestion that some disadvantage may have come to the defendant from what took place is wanting in sufficiency to work a new trial. McNinch v. Trust Co.,183 N.C. 33, 110 S.E. 113. Verdicts and judgments are not to be disturbed except upon a showing of prejudicial error, i. e., error which amounts to the denial of some substantial right. Combs v. Paul, 200 N.C. 382,157 S.E. 12; Wilson v. Lumber Co., 186 N.C. 56, 118 S.E. 797; In re Ross,182 N.C. 477, 109 S.E. 365; Brewer v. Ring, 177 N.C. 476,99 S.E. 358. Moreover, supposing a new trial were granted and the same situation should arise again, what would the trial court do about it? Lane v. Paschall, 199 N.C. 364, 154 S.E. 626. It is not contended that the actions should be dismissed ex mero motu. The court was only asked to declare a mistrial. The conclusion is reached that the exception must be overruled. See Goodman v. Goodman,201 N.C. 808, 161 S.E. 686, and cases there cited.
Second. Was it error to overrule the defendant's motion for judgment of nonsuit in the Walker case on the ground of plaintiff's contributory negligence? This must be answered in the negative. It is true, the plaintiff's testimony-in-chief was weakened somewhat by his cross-examination, but on the whole it would seem the issue was one for the twelve. The ruling is supported by what was said on the former appeal in the Gold case, and the following cases are also in point: Ferguson v.Asheville, 213 N.C. 569, 197 S.E. 146; Lincoln v. R. R., 207 N.C. 787,178 S.E. 601.
It is readily conceded that the plaintiff's negligence, in order to bar a recovery in an action like the present, need not be the sole proximate cause of the injury, for this would exclude any idea of negligence on the part of defendant. Absher v. Raleigh, 211 N.C. 567, 190 S.E. 897. It is enough if it contribute to the injury. Wright v. Grocery Co., 210 N.C. 462,187 S.E. 564; Construction Co. v. R. R., 184 N.C. 179,113 S.E. 672. The very term "contributory negligence" ex vi termini
implies or presupposes negligence on the part of the defendant.Fulcher v. Lumber Co., 191 N.C. 408, 132 S.E. 9. The testimony of Walker, if not wholly consistent, is sufficiently equivocal on the issue of his contributory negligence to require its submission to the jury. Moseley v. R. R., 197 N.C. 628, 150 S.E. 184. *Page 209 
Speaking to the duty of both defendants on the former appeal in the Goldcase, it was said: "The contractual obligations assumed by each of the defendants as reflected in the provisions quoted in the above statement of the case provide evidence of legal duty which the defendants, and each of them, owed to plaintiff's intestate, and others traveling the highway, to exercise ordinary care in providing and maintaining reasonable warnings of and safeguards against conditions existent at the time and place in question — a duty which originated upon the award of the contract and continued until the final acceptance of the work by the State Highway and Public Works Commission."
The plaintiffs were taxed with one-half the costs which accrued prior to the dismissal of the actions as against Kiker  Yount, and from this they appeal. In the light of the record it would seem that the ruling is authorized by C. S., 1242.
It results, therefore, that the judgments should be upheld. This will be done.
No error.
CLARKSON and SCHENCK, JJ., dissent on first question only.
SEAWELL, J., dissents.